DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosuke (JP 2009/141490).
Regarding Claim 1, Kosuke teaches an image processing apparatus (vehicle surrounding image generation device; Fig 1 and ¶ [0017]) comprising: a hardware processor (image generation device 100 is recognized in the art as having a computer processor as it contains multiple complex image processing units 160, 180, 200, 220, 240 and is connected to imaging unit (cameras) 120 and a display monitor 140; Fig 1 and ¶ [0017]-[0019]) configured to: (imaging unit 120 includes four imaging devices installed on the front, rear, left and right sides of the vehicle that images a plurality of locations around the vehicle; Fig 1 and ¶ [0018]) the plurality of pieces of image information including image-capturing regions overlapping partially (luminance values for the four images are detected and the values corresponding to partial overlapping image regions are determined; Fig 1 and ¶ [0020]); (luminance setting unit 220 predetermined luminance range value is used to determine a first overlapping image portion correctional value and a second overlapping image portion correctional value; ¶ [0022]-[0023]), the first correction value being used for correction of luminance of a first region of interest included in a first overlap region in which a first image- capturing region overlaps a second image-capturing region (the luminance setting unit 220 determines if luminance in the first examined overlapping image portion of a first and second image overlapping region is within a predetermined range; ¶ [0022]), the first image-capturing region being one of a pair of image-capturing regions (the examined region is one image with an overlapping image portion regions; ¶ [0022]), of the image-capturing regions (multiple overlapping image portion regions are examined; ¶ [0022]), spaced apart across the vehicle (images are taken from multiple sides of the vehicle and therefore the overlapping regions would be spaced apart across the vehicle; ¶ [0018]), the second image-capturing region being one of a pair of image-capturing regions (the examined region is a second image with an overlapping image portion regions such that the first image and the second image overlap as a pair with an overlapping region; ¶ [0022]), of the image-capturing regions (multiple overlapping image portion regions are examined; ¶ [0022]), adjacent to the first image-capturing region (images are taken from multiple sides of the vehicle and therefore the overlapping regions would be adjacent to each other to create an overlapping image region; ¶ [0018]), and the second correction value being used for correction of luminance of a second region of interest included in a second overlap region in which the first image-capturing region overlaps a third image-capturing region (a third image has an overlapping region with the first image, different from the overlapping region with the first and second image, and the luminance setting unit 220 predetermined luminance range value is used to determine a second overlapping image portion correctional value between the first and third image; ¶ [0022]-[0023]), the third image-capturing region being another of the pair of image- capturing regions adjacent to the first image-capturing region (a third image has an overlapping region with the first image; ¶ [0022]-[0023]); and 11PRELIMINARY AMENDMENTAttorney Docket No.: Q258488 Appln. No.: National Stage of PCT/JP2019/012578 (luminance setting unit 220 uses the composite luminance value of all overlapping image portions (first correction value and second correction value) and then sets luminance in each overlapping portion (individual correction); ¶ [0025]), the individual correction value being used for correction of luminance of a region between the first region of interest and the second region of interest in the first image-capturing region (the luminance value of the non-overlapping image region is thereafter corrected based on interpolation of the overlapping image portions luminance values;  ¶ [0025]).  
Regarding Claim 2, Kosuke teaches an image processing apparatus according to claim 1 (as described above), whereinthe hardware processor is further configured to perform correction with the first correction value and the second correction value such that the luminance of the first region of interest and the luminance of the second region of interest arrive at a target luminance determined as the predetermined value (image generation device 100 luminance setting unit 220 sets the luminance value for the overlapping image portions and then sets the luminance in each overlapping image portion based on the composite luminance value, which is based on a predetermined value; ¶ [0025]).  
Regarding Claim 3, Kosuke teaches an image processing apparatus according to claim 1 (as described above), whereinthe hardware processor is further configured to add an adjustment value determined as the predetermined value to the first and second correction values of the first and second regions of interest that are determined based on at least one of the luminance of the first region of interest and the luminance of the second region of interest (if one of the luminance values of the first and second overlapping image portion regions is not within the predetermined range and one value is within the range, then the overlapping image region luminance value that is outside the luminance predetermined range is set to the luminance value that is within the range; ¶ [0022]).  
Regarding Claim 4, Kosuke teaches an image processing apparatus according to claim 1 (a linear interpolation calculation of the overlapping image portions luminance values is used to correct the luminance value of the non-overlapping image regions;  ¶ [0025], [0035]), the hardware processor is further configured to reduce a gradient of the interpolation formula as the gradient increases (the interpolation formula is linear and used so the luminance value of the non-overlapping image portion gradually becomes closer to the luminance value of the overlapping image portion; ¶ [0035]-[0036], [0050]).  
Regarding Claim 5, Kosuke teaches an image processing apparatus according to claim 1 the hardware processor is further configured to set a correction upper-limit value for the individual correction value (the luminance detecting unit 180 detects luminance of the overlapping image portions based on a predetermined upper limit value, which is applied to correction of the individual overlapping image portions; ¶ [0022]) andto set the individual correction value such that, along with an increase in a correction amount of luminance, the correction amount converges on the correction upper-limit value (a luminance value set at a upper limit value is understood to mean a correction amount would be limited, thereby converges, at the correction upper limit value; ¶ [0022]).
Regarding Claim 6, Kosuke teaches an image processing apparatus according to claim 1 the hardware processor is further configured to set the individual correction value in accordance with a correction value calculated with a linear interpolation formula including the first correction value and the second correction value (a linear interpolation formula incorporates the first and second overlapping image portions luminance values (first correction value and second correction value) to correct the luminance value of the non-overlapping image regions; ¶ [0025], [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuke (JP 2009/141490) in view of Sakai (JP 2007/141098).
Regarding Claim 7, Kosuke teaches an image processing apparatus according to claim 1 
	Kosuke does not teach the hardware processor is further configured to set the individual correction value in accordance with a correction value calculated with a linear interpolation formula based on a first coefficient of a first y curve calculated as a curve formula for a first target luminance with respect to the luminance of the first region of interest and a second coefficient of a second y curve calculated as a curve formula for a second target luminance with respect to the luminance of the second region of interest.
	Sakai is analogous art pertinent to the problem solved by this application and teaches the hardware processor (image processing apparatus 10; Fig 1 and ¶ [0010]) is further configured to set the individual correction value in accordance with a correction value calculated with a linear interpolation formula based on a first coefficient of a first y curve calculated as a curve formula for a first target luminance with respect to the luminance of the first region of interest (luminance correction of the first of two regions that overlap can be applied using a interpolation calculation with a spline curve (curve following general curve shape based on the linear function) in addition to linear interpolation and is corrected in the y-axis direction; ¶ [0029]-[0030]) and a second coefficient of a second y curve calculated as a curve formula for a second target luminance with respect to the luminance of the second region of interest (luminance correction of the second of two regions that overlap can be applied using a interpolation calculation with a spline curve (curve following general curve shape based on the linear function) in addition to linear interpolation; and is corrected in the y-axis direction; ¶ [0029]-[0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kosuke with Sakai including to set the individual correction value in accordance with a correction value calculated with a linear interpolation formula based on a first coefficient of a first y curve calculated as a curve formula for a first target luminance with respect to the luminance of the first region of interest and a second coefficient of a second y curve calculated as a curve formula for a second target luminance with respect to the luminance of the second region of interest. Use of interpolation using a curve in addition to linear interpolation for luminance correction provides additional luminance correction and an easy to see image with no incongruity as a whole image once the image is compiled, thereby improving the driving environment and safety, as recognized by Sakai (¶ [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakakibara et al (US PG PUB 2014/0160275) teaches a vehicle control apparatus that images the environment from multiple perspectives, overlays the images, and performs luminance correction including linear interpolation and interpolation using a spline curve analysis for the overlapped area.
Hamada et al (JP 2007/067714) teaches image processing for a vehicle including images taken from multiple directions and luminance correction for the overlay region using interpolation and luminance correction so the composite image displays a luminance gradation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667